Per Curiam.

Respondent was admitted in March, 1959, in the Second Department. On August 18, 1976, respondent pleaded guilty, in United States District Court, Southern District, to a three-count information alleging that respondent committed thefts from the Franklin Society Federal Savings and Loan Association. He was subsequently sentenced to imprisonment for a period of two years, the first six months to be served in a Federal prison and thereafter to be placed on probation for 18 months. The Referee, to whom the matter was referred, found that the charges alleged in the petition and in the information, to which he pleaded guilty, were sustained. Although respondent admits the charges, he urges that he co-operated with banking and prosecutorial agencies, and that he did not derive personal benefit from his participa*279tion in the theft. As part of the plea negotiation, respondent agreed to resign from the Bar.
Respondent may not be regarded as having been convicted of a felony under New York law. (People v Olah, 300 NY 96.) However, respondent has been convicted of a "serious crime” as set forth in section 603.12 of the Revised Rules of the Appellate Division, First Department, effective April 1, 1975 (22 NYCRR 603.12). The Referee’s findings are supported by the evidence. The report is confirmed and the respondent should be disbarred.
Stevens, P. J., Markewich, Murphy, Birns and Nunez, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York, effective April 4, 1977.